Order entered September 19, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00463-CV

                           IN THE INTEREST OF A.J.C., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-19392

                                             ORDER
       By letter filed August 16, 2017, court reporter Glenda E. Finkley notified the Court no

record exists in this appeal. Accordingly, as the clerk’s record has been filed, we ORDER

appellant to file her brief on the merits no later than October 19, 2017.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE